Opinion.
Campbell, J.:
The contention of the appellants is that section 468 of the Code of 1880 is unconstitutional because it exempts “all farming produce raised in this State in the hands of the producer.” If that be true, it is also true that the cotton of appellants is subject to taxation, and was. properly retained on the assessment roll.
The idea that, because the exception contained in the exempting clause of the statute is unconstitutional and void, the law is void, is not admissible. If the exception is void, the law is to be read as if the exception had not been made, and that would malic everything taxable, including the cotton of appellants. People v. McCreery, 34 Cal. 432.
It follows from any view of the section exempting certain property from taxation that the appellants have no right to complain that their cotton was assessed. If section 468 of the Code is valid, their cotton was properly assessed, and if it is void, the same result follows.

Judgment affirmed.